Title: To Thomas Jefferson from William Barnwell, 17 April 1806
From: Barnwell, William
To: Jefferson, Thomas


                        
                            Please your Excellency.
                            New-Orleans April 17th. 1806.
                        
                        It is now about four years since my first addressing you in relation to my present situation. The sincerity
                            of my motives are only known to you and Doctr. Wistar. My situation here is by no means either so advantageous, or
                            agreeable as I expected it would have been. An ardent desire to be usefull in my Professional pursuits were my strongest
                            motives, but these have been hitherto frustrated as far as faction could produce any influence on a total stranger; looked
                            upon and treated as an unwelcome Intruder; as I am sorry to have to remark, has uniformly been my case here. During the
                            Healthy Season last year I took the opportunity to travel up the Country, on this side of the River; to Bayou Piere about
                            300 miles. From Baton Rouge upwards, the Country is very pleasant and fertile, for 15 or 20 miles from the banks of the
                            Missisippi. But excepting 10 or 12 miles round the Natches, it is but very thinly inhabited. There is no part of the
                            Atlantic States has a soil to compare with this whole distance, unless the Rice Fields of South Carolina. The Headwaters
                            of Bayou Sara, and the high land from Baton Rouge to the Amit exceeds every other part of the upper Country.
                        I am sorry that I have not yet found an opportunity to penetrate to the westward of the River, Particularly
                            to examine the Seacoast, Bays, Creeks &c. This I was in hopes of finding an opportunity to accomplish, when the
                            Customhouse cutter came here; but on making a verbal application to the Collector, he did not grant me that indulgence,
                            and from some information which has fell in my way, I have reason to believe that there are some good Harbours there.
                            Particularly about Vermillion, or Ascension Bay; and to ascertain this would be the more desireable, as there is not yet
                            known, one good Harbour on our Coast, even for a Frigate or Ship of War. If an order was sent from the seat of Government,
                            I would be very happy, to embrace an opportunity to explore these coasts, both by Land and Water, and as I had the
                            happiness of obtaining the approbation of your Excellency; and also that of Doctr. Priestly, I am the more forward in
                            making this application.
                        There is, it said, an Office vacant in this Territory that would extremely well suit my propensity for
                            investigation, and at the same time, be more acceptable to me, than any other here; it is that of Surveyor General. If it
                            is consistent with propriety to grant this request, it would be the summit of my desires. My old Friend Mr. Robt.
                            Patterson and Mr. Andw. Ellicot would, I hope, vouch for my abilities and integrity, and many others for my perseverence
                            in acquiring a Topographical, and Geographical knowledge of the Teritory of Orleans; hitherto so imperfectly known to the
                            Publick at large. Without something of this nature, my present employment confines me to Town, as to a Prison, and
                            depresses my spirits most, when there is least to be done, for here there is no such thing as any Scientifick Society to be
                            found nearer than Mr. Dunbar: in whose company I passed two very happy evenings in my journey up the Country last year. In
                            my journey I made some observations on the River and its borders, which had escaped him; and have since collected some
                            usefull information relative to the lower part of the Chafalsa and Plaquemin Branches, and also of the Atacapa and
                            Opeleusa Countries, of which he was not then informed; for he was then meditating a Journey on purpose, to visit this
                            least known of all inhabited Countries, especially near the Sea coast; where there are some Islands of high land, only
                            accessible by Water, as they are Surrounded Marshes, Creeks, and Lakes innumerable
                        Any additional appointment would be gratefully received by me; this being a place where few who could live
                            elsewhere, would remain, merely for sake of a bare subsistence; it is to be hoped, that my importunity in this respect will
                            be the more excusable.
                        A caries of my lower Jaw-bone, caused by exposure to the damp air of the River, to which I was unavoidably
                            exposed, night and day; on my first entering the River, has given me much uneasiness, together with the loss of all my
                            grinder teeth: One piece in particular, which I have lately extracted, caused a disagreeable ulcer under my Chin;
                            offensive not only to myself, but also to others; But now happily: since the extraction of the bone, the Ulcer is a length
                            healed, and my health is tolerably good for this depressing situation: for I have totally discarded the use of all
                            Distilled Liquors; and also wine; unless medically in the sickly Season.
                        My attention to my Medical duties are unremited, but still the Hospital labours under great difficulties,
                            from its being totally neglected, ever since the change of Government. Before that, the Bishop was a daily visitor, and
                            the Governor visited it periodically, weekly, &c. But now there are no such visitors to be found. Presuming on
                            your Excellency’s former attention to some of my projects, I hope for favourable acceptance of the contents of the present
                            Letter, and to do me the Honour of believing me to be Your Excellencys most Humble and Sincerely devouted Servant
                        
                            Wm. Barnwell
                            
                        
                        
                     Enclosure
                                                
                            
                        After leaving Philadelphia, the first subject worthy of remark; was the counter current which prevails to
                                the southward, all along the coast from Jersey, to near cape Hateras. Its common velocity is from twenty to thirty
                                miles in twenty-four hours. This so little known current is a cause of the loss of many vessels almost every winter,
                                particularly in hazy weather when daily observations cannot be made at noon, In these cases Cuorituck, or Roanoke
                                Inlets, are often taken for the entrance of the Chesapeak. Several such disasters have come to my knoledge, by a
                                personal acquaintance with some sufferers by them.
                     When we were crossing the Stream of the Gulph, the weather became sultry and moist, and the thermometer
                                rose four or five degrees. As we came near the Bahama Islands, the Atmosphere was very pure, the Sea uncommonly clear,
                                and the fishes remarkably active and lively. The great Bank of Bahama is a most beautiful appearance to sail over. By
                                keeping a little to the westward of the middle of it where there is a shoal, there is fifteen feet of water all over
                                it. The bottom is all overgrown with Coral, mostly white interspersed with some clouds of red, and the water so clear
                                that the smallest fishes may be seen thru’ it to the Bottom.
                     When we got into the Bay of Mexico, the western Mediterranean, we passed some very large trunks of Trees;
                                which might have been as fatal to us in the night as runing foul of another vessel. a good lookout for these forward,
                                day and night, was a precaution which never occurred to me in any other Sea.
                     In our traversing to make the mouth of the Mesipi, we were in muddy water during three days, for the
                                fresh water of the River forms a stratum over that of the Sea: so that the azure coloured sea water is constantly
                                turning up by the Vessels in their wake; and to windward, from under the River water. Both men and other animals drank
                                of the water taken up along side with pleasure, before we came within view of the famous River. The observable
                                circumstance as we approached it slowly, was a sensation of cold or chilliness, altho it was in July. The thermr.,
                                which had been several weeks from 85.° to 87.° now ranged between 80.° and 83.° and the night air was so chiling that
                                we were oblidged to have recourse to our long discarded blankets. As we approaced the River, heaps of mud forming
                                little Islands, demonstrated the alternate encroachments of the Sea and Land, and the increasing number of trunks of
                                trees laying on the muddy Shore, asured us of our approaching the channel of the River. We soon passed the Bar, and
                                the first circumstance of attention was the comparative smallness of the principal Channel of a River, of such an
                                immense extent; for here we know that it is only seventeen feet in depth, and yet its breadth is not more than five
                                hundred yards, from the canes, and branches of trees, stuck into the mud on each side, to serve for Bacons or Buys for
                                the Pilots. The currents carry vessels about so capriciously, and Land is so low, and no trees lieing here; that it is
                                extremely difficult to find the channel in heavy, or stormy weather, but as soon as the Balize is discovered, the
                                Pilotage is one of the easiest effected by any person who has attentively observed it A Lighthouse of open woodwork
                                is very much wanted here, and the higher is could be raised, the better it would answer the purpose.
                     The ground about the Balize is too soft and wet to walk on, unless where some little banks have been
                                made, the sedge, growing to twelve or fifteen feet high, convince us of the exuberant fertility of the soil, but it is
                                now, for ten Leagues, only a harbour for the most noisome Insects, the perpetual buz and virulent stings of which, in
                                the nights particularly, certainly contributed to the causes of the violent remittent fever; by which I was attacted
                                the third day after entering the River. As soon as we had got up so far as the lowest settlement, the large size, and
                                good appearance of the Cattle, attracted my attention, and I since find that those from Opelousa are still larger, even
                                those brought over the Lake, from the Piny soil of W. Florida, are much larger than those of the maritime parts of the
                                Southern States. This difference is evidently caused by their being better fed here, for they are more annoyed by
                                insects hereabout than elsewhere.
                     Two weeks past in a violent fever, in a small and crowded vessel, was the most truely distressing time
                                ever yet experienced by me; but at length geting to within eight Leagues of Town, I took the opportunity of the
                                Custom-house boat, sent by Mr. Trist for an acquaintance of his, and was carried to Town July 29th. in a very weak
                                state. most of this run being made in the night, it caused a relapse of my fever, so that it was not untill September
                                that I was able to walk so far as the Hospital. The City and its vicinity had a most dreary appearance, very few of
                                the houses being more than one story high, mostly frames filed with brick, exhibiting very little taste or elegance
                                in their construction, all behind the Town being dreary Swamps, one little ridge alone excepted along which is the
                                road to the Bayou St. John, over which is a bridge; and beside it, about a douzen of Houses, exhibiting the beauty and
                                elegance of S. Carolina. Hereabout there is a few hundred acres of dry land; besides a rige extends from it for about
                                ten miles up the River, on which there are some Plantations named La metaires, intersected the whole length, by a small
                                Bayou. Another such Bayou and ridge runs six Leagues to the eastward, from the Bridge, and ends at the strait by which
                                the lake is united to the Sea. On this last ridge is the Settlement of Gentilly, the road is tolerably good along both
                                these little ridges, but these are the only Roads within one hundred miles if we except those along the River. by this
                                you may Judge how circumscribed we are, in our excursions. The Terea Beuf Road is also an exception. It turns off from
                                the River five Leagues below, at the acute N. East angle of the English turn. it also runs along side of a little
                                bayou of River water, through a very populous settlement, of excellent Land seven or eight Leagues. All these are only
                                Bayous of the flood water, when the River is high, and of Rain water, so that they are often dried up, but even when
                                they are most full, they have never been practible for Navigation even for Canoes. they are much obstructed by Cypress
                                knees and logs of wood, but a moderate expence might make any of them Navigable for flat boats. The farther down we go
                                along these little outlets of the River, the lower, and the narrower does their little Ridges become, so that in some
                                places they are not an acre in width, altho on an average they may be four or five. They also suffer the inconvenience
                                of being more sickly, and more annoyed by Insects and suffocating calms than the Banks of the River. In our warmest
                                weather, I have been able to ride along the banks of the River with but little inconvenience from the heat. but it has
                                been often insupportable in these back roads, and the insects intolerable, to man or horse especialy where there is
                                not a good opening cleared of wood. The Bayou St. John has a very different appearance from those other Bayous
                                described. Its banks are no higher than the neighbouring marshes through which it passes, only about the Bridge, there
                                the Gentilly and La Metaire Riges meet, together with that along which the road runs from Town, a western projection from
                                this last, extends to the Canal, and ends about two hundred yards beyond it; and forms that little insulated space of
                                dry land, in the midst of Cypress Swamps, which Mr. Dunbar describes as some remains of Primitive earth, and an
                                interrupted continuation of the high land which forms a part of the uper end of this peninsula. It certainly differs
                                much from the neighbouring ground, for altho there is a great variety in the nature of the soil, even that which is
                                evidently aluvial, There is part of this tract between the Road and the Canal of so barren a nature, as not to produce
                                vegetation sufficient to defend it from the sun, it being a pure clay, without any mixture of either vegetable mould,
                                or sand, but some parts of the other little ridges very nearly approach to the same nature: The deposits of the River
                                are also various, so that there seldom is found ten acres together exactly the same in all respects. The water which
                                escapes from the River for five Leagues above this, but particularly at the very low ground two leagues above, must
                                have formed the Bayou St. John, after having stagnated long enough to deposit its mud in the Swamps. for this, with the
                                rain water which falls within this smal space, is all that could have access to it. This being considered, we may find
                                the reason why the entrance of the Bayou at the Lake, is of later years so much obstructed, as to have scarce eighteen
                                inches of water at some times, on the falling of the Lake, by the direction of some particular winds, as the West, or
                                N.W. &c. Before there was any levy raised much water must of course escape from the River during the annual
                                floods, and this after some delay in the way, must be discharged by the Bayou, the force of which would keep the bar
                                much deeper than at present. This by all accounts was the case formerly. The piles drove in there, have rather had a
                                tendency to accumulate more of the moveable sand on the Bar: and it is doubtfull whether it can be kept clear even by
                                machinery constantly at work. It is my opinion that Piers such as those at Port-[Pin Delre]. for Vessels to make fast to, with Wharves, one or more on open piles, like
                                bridges, would answer the best purpose. by these means any Vessels not drawing more than nine feet of water, may come
                                within a League and a quarter of Town. Then, by a smal Canal, together with a Road along it, and the Bayou to the
                                Lake, the whole of the Coasting trade of the U: States might be carried on; and Passengers landed within one hours
                                walk, or ride of Town, and thereby avoid the dreadful persecution of the River, to which so many fall victims, and
                                which was so very near being my own Case. But this must be left to the future, prudent consideration of our Navigation
                                Company. This Bayou must have had considerable influence in fixing the situation of the Town primarily, together with
                                the safety, and convenience of the small Harbour which its Port
                                affords, but which is even now over small for the Shiping, and as our trade increases so rapidly, we must think of
                                preparing for the future. we cannot go downward, for there is no good landing there, the channel being too distant
                                from the shore, the ground is also low, narrow and moist. We must therefore progress upwards. In this direction, after
                                passing about one mile of a beach of sand and mud, we again find deep water near the dry shore extending one mile and
                                an half. altho the uper part of this may be a little exposed to the floating timber during the floods and also to
                                the Western winds in winter, yet it has many and great advantages; particularly in the comparative height and dryness
                                of the Land, and that for two miles back from the River, particularly towards the center of that semicircle which the
                                River forms above the Town, in five miles upwards, the ground in this space is as high and dry, as any to be found by
                                the River, in this side of Baton Rouge. To meet here with dry ditches of six feet deep, was to me an uncommon
                                phenomena, and beautifull woodland with variety of timber, as Magnolia, Bay Laurel, Poplar, Hicory &c., and
                                that caled the sweet Gum tree; identically the same as the terebinthne. Chis. as this place is only about one mile S:W: from Town, it was my common evening walk; for here is
                                Greenwood instead of the roaned Cypres trees deprived of most of their limbs by the weight of Moss &c. In
                                comparison with this place, the ground on which the City stands is low and narrow. for immedately behind the Town,
                                which is only six hundred yards from the River, it is as low and marshy as it is at three thousand yards back in this
                                other situation. The land is also of an excellent quality. But one inconvenience will attend it, the land being rather
                                higher at one mile back than on the front, drains must be made deeper to carry off the Waters. Altho there is a ridge
                                runs in general along the River, yet where-ever there is an acute angle of the stream, it there wears thro’ the Ridge
                                to the low ground, this it does by undermining many fathoms beneath the surface, and the bank together with the Levy
                                falling in, so that where it takes a natural direction, in this manner, all human efforts are vain. One of these
                                breaches is at the middle of the English Town, another from which the City has been sometimes laid under water, is two
                                Leagues above, and another similar one is nine Leagues upwards. At all of these, the mean of high water is five or six
                                feet higher than the surface of the ground within the Levee, whereas on points of Land, the River is at the same time
                                one or two feet lower than the land. this demonstrates that the top of the Levee requires to be always about eight
                                feet higher than the low ground on the Back of the Town where it is subject to be overflowed by the lake, and also by
                                heavy Rains &c. And as on some places the Land is so high, as in common floods to require no artificial bank;
                                this highest may be eight or nine feet higher than the level plane of the Marshes. Some of the little Ridges described,
                                and small praires appear to be as high as the highest points of Land, but no higher, so that notwithstanding their
                                difference of Soil, producing grass but no trees; they as probably have been formed by the alluvia of the River, as
                                the other land about them. Altho there are several of these grassy plains both up and down on both sides of the River,
                                only one of them has yet come under my observation in the Low Country. It is three Leagues above town, on the back
                                road of La Metaire, it is about one mile in length and half as broad. But when up the country, I traveled over one of
                                seven miles long, and one in breadth between Baton Rouge and Thomsons Creek; it is striped and chequered with wood
                                very beautifully. at four and seven miles from it, there are two other small ones, all of which I visited. Cultivation has
                                been unsuccessfully tried on all of them, but no means have yet been discovered to render them productive of anything
                                but grass. so that the inhabitants are oblidged to depend on the laborious old mode of clearing the Woodland and
                                leaving the Praires to their Cattle.
                     All these Praires are uniformly higher towards their middles and lower towards their borders, so that the
                                rain water is all discharged on the lowe ground about them. they on this account are every one surrounded with mirey
                                grounds; Their Soil and the form of their surface is a sufficient reason for their not bearing wood. It is not
                                possible for growing woods to be destroyed by fire, as has been ridiculously conjectured. In my journey up the River,
                                it appeared more worked than any even of the best draughts represents it. the Suggar Plantations and also the Orange
                                trees cease about twelve Leagues above on this side of the River, but they are continued quite up to La fourche on the
                                other side, and some are down along that outlet. And in the County of Atakapa, some essays proves that the cane grows
                                luxuriantly. they are this year for the first time, trying to cultivate Suggar Canes on a larger scale. But even near
                                Town there is much land yet covered with wood, as eligible for this purpose as any in cultivation, only that it is not
                                so convenient to the River.
                     In advancing towards Baton Rouge, a white sand becomes more predominant, and the vegetation less
                                Luxuriant. The high land is an elevated plain for about two miles back, on which the water stagnates, even more than
                                on the low ground But farther back the surface is undulating and dry. altho there are some marshy ponds interspersed
                                hereabout. There is not much of the high land eligible for a Town by the River. Some places it forms a precipice of
                                40. or 50. feet, and on other parts it is faced with mirey, low ground, between it and the River. and in general along
                                the margin of the high ground, the water continually draining through the earth, forms springs &c. and
                                marshes. The most eligible situation for building here, is three miles above the Fort. there is here a gentle declivity
                                to the Shore, and a small detached hill, and the surface very dry; At the cliffs below Thomsons Creek there is said to
                                be another eligible situation. But yet it is doubtfull whether the low Country is not healthier. Experience fully
                                proves that it is, and our uncommon healthiness in this City this Autumn, is eminently in favour of the low or Alluvial
                                Country—as well as the last.
                     On the subject of the situations for Towns, the English Town has been proposed. At the little old Battery
                                named Fort St. Mary there is a small piece of good high land, but too small for a large Town. it may however answer
                                for an out Port, as Newcastle does to Philada, or Gravesend to London. A small town has lately been laid out at
                                La fourche, it is more central to the Teritory than this place, and is much more convenient to the western Counties
                                as well as that populous outlet of the River, but inconvenient to W:Florida &c. It is where the Suggar
                                Plantations cease and the Cotton commences, on that side; but I have not yet visited the Situation of it. Easterly and
                                N:East, winds are anually very prevalent about the Autumnal Equinox. This is the cause of an annual rise of the sea
                                water on our Coast, and of all the Creeks and the River. The back water from the Lake has annually these three years
                                at this time overflowed all on the back of the Town, to the Rampart and some places within it, in some of my first
                                walks along the Canal in 1804 I found all the ground about covered six or eight inches deep. it was the same in 1805,
                                but this year, 1806, it is considerably deeper, caused probably by the stronger winds; and excessive rains of late. On the
                                Contrary the winter is always accompanied with westerly and N:West. winds, and annually at that time the Lake becomes
                                so low, that the Canal is anually left dry about the end of December. Just before the summer Solstice of 1805, several
                                days of east wind, during three of which it rained incessantly day and night; the water of the Lake overflowed
                                considerably: but not to such extent as at present. This then finished our very dry weather. from that time it rained
                                every day two only excepted untill September, and the City continued healthy, but the vicinity and the whole Country
                                was sickly. This present year (1806), it became Rainy early in May and has continued so ever since, with an interval
                                often of a week of fair weather however. And both the Town and Country have been perfectly healthy, even more so in
                                the Autumn and Summer, than in the winter and Spring, a circumstance very remarkable in our situation. I may also add
                                that the Diseases, Particularly the fevers, have been of the mildest, and easiest cured, that ever have come under my
                                treatment in any part of the World. Dyssenteries, especially when the weather becomes cold, in our ruinous cold and
                                damp Hospital, have been a little more obstinate. And in some, the vital Principle has been suddenly extirpated by the
                                sudden cold, not having the means in my power to defend them from it, as well many other inconvies to which they
                                are exposed.
                  
                        
                    